Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on August 6, 2021.
Claims 21-40 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on June 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,425,374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Double Patenting
Claims 21-38 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, 13-14 of U.S. Patent No. 10,425,374 (“Patent ‘374”).   The terminal disclaimer filed on June 15, 2021 has been approved.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
s 21-23, 27-29, 33-35, 39-40 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Himmelstein US Patent Publication No. 2009/0300140 in view of Monaco US Patent Publication No. 2012/0150979 and Khouri et al. US Patent Publication No. 2010/0100370.
Applicant’s amendments to claims 21, 27, and 33 have overcome the rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 33, Applicant is seeking to patent a “computer program product, comprising: a computer readable storage medium having program code stored thereon.”  Applicant’s specification, on paragraph [0029], recites, “a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.”  The specification also provides examples of media that may be included in a “computer readable storage medium” but does not expressly limit the medium to non-transitory media.  The term “computer readable storage medium” could include signals in transmission which have been held to be non-statutory.  The claim also discloses that the claim is executable by the computer hardware system but the computer program product does not include the hardware system.  Therefore, the computer program product as claimed comprising the computer readable storage medium is directed to non-statutory subject matter.  
See MPEP 2106.03(I), 

Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a 

MPEP 2106.02(II)

For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  

It is suggested that Applicant amend the claims to recite “non-transitory computer readable storage medium” to overcome the rejection under 35 U.S.C. § 101.  The suggested amendment will not be considered as "new matter". 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 27-29, 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hymel US Patent Publication No. 2013/0117383 (“Hymel”) in view of Carmel et al. US Patent Publication No. 2009/0055481 (“Carmel”).

Regarding claim 21, Hymel teaches a computer-implemented method within a client computer including a message editor, comprising:
	receiving, in the message editor, a message lacking a recipient address (fig. 5. see message without recipient);
	initiating a search, within a sender server, for a recipient address based on a topic associated with the message (para. [0048] transmitting a request to the message server… for suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line); 
	wherein the  message is sent to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device).

	receiving, by the message editor, a plurality of candidate topics identified by an analysis of contents of the message by a sender server;
	displaying, within the message editor, the plurality of candidates topics;
	receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message.
Carmel teaches receiving, by a message editor, a plurality of candidate topics identified by an analysis of contents of a message by a sender server; displaying, within the message editor, the plurality of candidates topics (para. [0016] list of recommended subject headings can be presented to a user.  para. [0023] subject evaluation engine… be a web-based service capable of servicing requests from remote or locate email clients.  para. [0026] user… compose an email.  subject evaluation engine parses the composed email content for appropriate subject recommendations); receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message (para. [0026] user can select a recommended subject from the recommended subjects list).
	Hymel and Carmel come from a similar field of endeavor of assisting a user composing an e-mail.  Hymel teaches searching, within a server, for a recipient address based on a topic associated with the message.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Carmel’s disclosure of a server that identifies topics for selection by a user such that the server of Hymel is modified to identify topics based on analysis of the message and enables selection of the topic by the user.  One of ordinary skill in the art would have been motivated to do so for benefits of automatic determining the subject and providing a subject that accurately indicates content of the email (para. [0006]). 

Regarding claim 27, Hymel teaches a client computer hardware system including a message editor, comprising: 
a hardware processor programmed to initiate the following executable operations: 

	initiating a search, within a sender server, for a recipient address based on a topic associated with the message (para. [0048] transmitting a request to the message server… for suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line); 
	wherein the  message is sent to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device).
Hymel does not expressly teach:
	receiving, by the message editor, a plurality of candidate topics identified by an analysis of contents of the message by a sender server;
	displaying, within the message editor, the plurality of candidates topics; and
	receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message.
Carmel teaches receiving, by a message editor, a plurality of candidate topics identified by an analysis of contents of a message by a sender server; displaying, within the message editor, the plurality of candidates topics (para. [0016] list of recommended subject headings can be presented to a user.  para. [0023] subject evaluation engine… be a web-based service capable of servicing requests from remote or locate email clients.  para. [0026] user… compose an email.  subject evaluation engine parses the composed email content for appropriate subject recommendations); receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message (para. [0026] user can select a recommended subject from the recommended subjects list).
	Hymel and Carmel come from a similar field of endeavor of assisting a user composing an e-mail.  Hymel teaches searching, within a server, for a recipient address based on a topic associated with the message.  It would have been obvious to one of ordinary skill in the art at the time the invention was 

Regarding claim 33, Hymel teaches a computer program product, comprising: 
a computer readable storage medium having program code stored thereon (para. [0104] medium), the program code executable by a client computer hardware system including a message editor to perform: 
	receiving, in the message editor, a message lacking a recipient address (fig. 5. see message without recipient);
	initiating a search, within a sender server, for a recipient address based on a topic associated with the message (para. [0048] transmitting a request to the message server… for suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line); 
	wherein the  message is sent to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device).
Hymel does not expressly teach:
	receiving, by the message editor, a plurality of candidate topics identified by an analysis of contents of the message by a sender server;
	displaying, within the message editor, the plurality of candidates topics;
	receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message.

	Hymel and Carmel come from a similar field of endeavor of assisting a user composing an e-mail.  Hymel teaches searching, within a server, for a recipient address based on a topic associated with the message.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Carmel’s disclosure of a server that identifies topics for selection by a user such that the server of Hymel is modified to identify topics based on analysis of the message and enables selection of the topic by the user.  One of ordinary skill in the art would have been motivated to do so for benefits of automatic determining the subject and providing a subject that accurately indicates content of the email (para. [0006]). 

Regarding claim 22, Hymel in view of Carmel teach the method of claim 21, wherein the topic is extracted from a topic field included in the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line).

Regarding claim 23, Hymel in view of Carmel teach the method of claim 21, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Hymel: para. [0048] suggested recipients of the message 

Regarding claim 28, Hymel in view of Carmel teach the system of claim 27, wherein the topic is extracted from a topic field included in the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line).

Regarding claim 29, Hymel in view of Carmel teach the system of claim 27, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line.  Carmel: para. [0007] content of an email message… analyzed).

Regarding claim 34, Hymel in view of Carmel teach the computer program product of claim 33, wherein the topic is extracted from a topic field included in the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line).

Regarding claim 35, Hymel in view of Carmel teach the computer program product of claim 33, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Hymel: para. [0048] suggested .

Claims 24, 30, and 36 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hymel in view of Carmel, Monaco US Patent Publication No. 2012/0150979 (“Monaco”), and Gilmour et al. US Patent Publication No. 2007/0078803 ("Gilmour").

Regarding claim 24, Hymel in view of Carmel teach the method of claim 21.  Hymel teaches wherein the message is an electronic mail (para. [0025] email).  Hymel does not teach a user profile of a registered user in an internal domain is analyzed is analyzed to determine an association degree of the user with the topic, and the email address is selected based upon a determination that the association degree is higher than a predetermined threshold.
Monaco teaches analyzing a user profile of a registered user in an internal domain to determine an association degree of the user with a topic; and selecting an electronic mail address of the user as one of the at least one recipient address based on the association degree (para. [0160] topic, content, and/or specific text… may be used… to computer scores for ranking persons.  prior associations of topics, content, and/or text as stored in the person profiles on the user terminal may be used in the ranking computations.  para. [0161] identified topic is then compared to other person profiles to rank persons for suggesting another potential recipient of the message).  Monaco comes from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Monaco’s disclosure of analyzing a user profile of a registered user to determine an association degree of the user with a topic; and selecting an electronic mail address of the user as one of the at least one recipient address based on the association degree.  One of ordinary skill in the art would have been motivated to do so because it would have been 
Gilmour teaches determining an association degree and responsive to that the association degree is higher than a predetermined threshold, selecting a user (para. [0037] minimum/desired match level,
how well the overall know ledge base of the target user should match the subject matter of the query.
claim 15. selecting a user if the user has a knowledge base with respect to a subject matter of the query,
which, according to the user profile associated with the user, has a strength exceeds a second threshold).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified Hymel and Monaco with Gilmour’s disclosure of determining an association degree and selecting a user responsive to that the association degree is higher than a predetermined threshold.  One of ordinary skill in the art would have been motivated to do so in order to have improved selection in the suggested system by enabling selection of user(s) based on a strength and desired match level (para. [0037]).

Regarding claim 30, the claim is a system claim that corresponds to method claim 24 and comprises similar subject matter. Therefore, claim 30 is rejected under a similar rationale as claim 24.

Regarding claim 36, the claim is a product claim that corresponds to method claim 24 and comprises similar subject matter. Therefore, claim 36 is rejected under a similar rationale as claim 24.

Claims 26, 32, and 38 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hymel in view of Carmel, and Weinryb et al. US Patent Publication No. 2011/0040846 ("Weinryb").

Regarding claim 26, Hymel does not teach the method of claim 21, wherein a reply to the message is received from the at least one recipient address; and at least one of the message or the reply is filtered based on an evaluation of the message made by a recipient corresponding to the recipient address. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel by implementing Weinryb’s disclosure of receiving a reply from the at least one recipient address and filtering at least one of the message or the reply based on evaluation of the message made by a recipient corresponding to the at least one recipient address.  One of ordinary skill in the art would have been motivated to do so for similar a benefit of preventing spam messages or unauthorized replies (para. [0100] identifying spam or as an unauthorized reply).

Regarding claim 32, the claim is a system claim that corresponds to method claim 26 and comprises similar subject matter. Therefore, claim 32 is rejected under a similar rationale as claim 26.

Regarding claim 38, the claim is a product claim that corresponds to method claim 26 and comprises similar subject matter. Therefore, claim 38 is rejected under a similar rationale as claim 26.

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hymel in view of Carmel and Khouri et al. US Patent Publication No. 2010/0100370 (“Khouri”).

Regarding claim 39, Hymel does not expressly teach the method of claim 21, wherein the message editor includes a topic field separate from a subject field, and the topic associated with the message is within the topic field.    
Khouri teaches a message editor that includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (fig. 6A-6B.  see subject 240, topic box 260. 
Hymel, Carmel, and Khouri come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Khouri’s disclosure of including a topic field separate from the subject field.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to conveniently identify and select a topic for the email being composed by the user.

Regarding claim 40, Hymel does not expressly teach the system of claim 27, wherein the message editor includes a topic field separate from a subject field, and the topic associated with the message is within the topic field.    
Khouri teaches a message editor that includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (fig. 6A-6B.  see subject 240, topic box 260. para. [0039] suggested topic box 260. if the user selects the check-box 262… the detected topic information will be included in the header of the email message).  
Hymel, Carmel, and Khouri come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Khouri’s disclosure of including a topic field separate from the subject field.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to conveniently identify and select a topic for the email being composed by the user.

Allowable Subject Matter
Claims 25, 31, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445